Title: From Benjamin Franklin to [“Charles de Weissenstein”], 1 July 1778
From: Franklin, Benjamin
To: “Charles de Weissenstein”


Sir,
Passy, July 1. 1778
I received your Letter dated at Brussels the 16th past.
My Vanity might possibly be flatter’d by your Expressions of Compliment to my Understanding, if your Proposals did not more clearly manifest a mean Opinion of it.
You conjure me in the Name of the omniscient and just God, before whom I must appear, and by my Hopes of future Fame, to consider if some Expedient cannot be found to put a Stop to the Desolation of America, and prevent the Miseries of a General War. As I am conscious of having taken every Step in my Power to prevent the Breach, and no one to widen it, I can chearfully appear before that God, fearing nothing from his Justice in this particular, tho’ I have much Occasion for his Mercy in many others. As to my future Fame, I am content to rest it on my past and present Conduct, without seeking an Addition to it in the crooked dark Paths you propose to me, where I should most certainly lose it. This your solemn Address would therefore have been more properly made to your Sovereign and his venal Parliament. He and they who wickedly began and madly continue a War for the Desolation of America, are alone accountable for the Consequences.
You endeavour to impress me with a bad Opinion of French Faith: But the Instances of their fruitless Endeavours to serve a Race of weak Princes, who by their own Imprudence defeated every Attempt to promote their Interest, weigh but little with me, when I consider the steady Friendship of France to the Thirteen United States of Switzerland, which has now continued inviolate Two hundred Years. You tell me that she will certainly cheat us, and that she despises us already. I do not believe that she will cheat us, and I am not certain she despises us; but I see clearly that you are endeavouring to cheat us by your conciliatory Bills; that you actually despis’d our Understandings when you flatter’d yourselves those Artifices would succeed; and that not only France, but all Europe, yourselves included, would most certainly and forever despise us, if we were weak enough to accept your insidious Propositions.
Our Expectations of the future Grandeur of America are not so magnificent, and therefore not so vain and visionary as you represent them to be. The Body of our People are not Merchants but humble Husbandmen, who delight in the Cultivation of their Lands, which from their Fertility and the Variety of our Climates, are capable of furnishing all the Necessaries and Conveniencies of Life, without external Commerce: And we have too much Land to have the least Temptation to extend our Territories by Conquest from peaceable Neighbours, as well as too much Justice to think of it. Our Militias, you find by Experience, are sufficient to defend our Lands from Invasion; and the Commerce with us will be defended by all the Nations who find an Advantage in it: We therefore have not the Occasion you imagine of Fleets or Standing Armies, but may well leave those expensive Machines to be maintain’d for the Pomp of Princes and by the Wealth of ancient States. We purpose, if possible, to live in Peace with all Mankind; And after you have been convinc’d, to your Cost, that there is nothing to be got by attacking us, we have reason to hope that no other Power will judge it prudent to quarrel with us, lest they divert us from our own quiet Industry, and turn us into Corsairs preying upon theirs. The Weight therefore of an independent Empire, which you seem so certain of our Inability to bear, will not be so great as you imagine: The Expence of our civil Government we have always borne, and can easily bear, because it is small. A virtuous and laborious People may be cheaply govern’d. Determining as we do, to have no Offices of Profit, nor any Sinecures or useless Appointments, so common in ancient and corrupted States, we can govern ourselves a Year for the Sums you pay in a single Department, or for what one Jobbing Contractor, by the favour of a Minister, can cheat you out of in a single Article.
You think we flatter ourselves and are deceiv’d into an Opinion that England must acknowledge our Independency. We, on the other hand, think you flatter yourselves in imagining such an Acknowledgement a vast Boon, which we strongly desire, and which you may gain some great Advantage by Granting or Withholding. We have never ask’d it of you. We only tell you, that you can have no Treaty with us but as an independent State: And you may please yourselves and your Children with the Rattle of your Right to govern us, as long as you have done with that of your King’s being King of France, without giving us the least Concern if you do not attempt to exercise it. That this pretended Right is indisputable, as you say, we utterly deny. Your Parliament never had a Right to govern us: And your King has forfeited it by his bloody Tyranny. But I thank you for letting me know a little of your Mind, that even if the Parliament should acknowledge our Independency, the Act would not be binding to Posterity, and that your Nation would resume, and prosecute the Claim as soon as they found it convenient. We suspected before, that from the Influence of your Passions, and your present Malice against us, you would not be actually bound by your conciliatory Acts longer than till they had serv’d their purpose of inducing us to disband our Forces: but we were not certain that you were Knaves by Principle, and that we ought not to have the least Confidence in your Offers, Promises or Treaties, tho’ confirm’d by Parliament. I now indeed recollect my being inform’d long since when in England, that a certain very great Personnage, then young, studied much a certain Book, intituled Arcana imperii. I had the Curiosity to procure the Book and read it. There are sensible and good Things in it; but some bad ones: For, if I remember right, a particular King is applauded for his politically exciting a Rebellion among his Subjects at a time when they had not Strength to support it, that he might in subduing them take away their Privileges which were troublesome to him: and a Question is formally stated and discuss’d, Whether a Prince who, to appease a Revolt, makes Promises of Indemnity to the Revolters, is obliged to fulfil those Promises? Honest and good Men would say, Ay. But this Politician says, as you say, No. And he gives this pretty Reason, that tho’ it was right to make the Promises, because otherwise the Revolt could not be suppress’d; yet it would be wrong to keep them, because Revolters ought to be punish’d to deter future Revolts. If these are the Principles of your Nation, no Confidence can be plac’d in you, it is in vain to treat with you, and Wars can only end in being reduc’d to an utter Inability of continuing them.
One main Drift of your Letter seems to be, to impress me with an Idea of your own Impartiality, by just Censures of your Ministers and their Measures; and to draw from me Propositions of Peace, or Approbations of those you have inclos’d to me, which you intimate may by your means be convey’d to the King directly without the Intervention of those Ministers. You would have me give them to, or drop them for a Stranger I may find next Monday in the Church of Notre Dame, to be known by a Rose in his Hat. You, yourself, Sir, are quite unknown to me; you have not trusted me with your true Name. Our taking the least Step towards a Treaty with England thro’ you, might if you are an Enemy, be made use of to ruin us with our new and good Friends. I may be indiscreet enough in many things: But certainly if I were dispos’d to make Propositions (which I cannot do, having none committed to me to make) I should never think of delivering them to the Lord knows who, to be carried to Lord knows where, to serve no-one knows what Purpose. Being at this time one of the most remarkable Figures in Paris, even my Appearance in the Church of Notre Dame where I cannot have any conceivable Business; and especially being seen to leave, or drop, or deliver any Letter to any Person there, would be a matter of some Speculation, and might from the Suspicions it must naturally give, have very mischievous Consequences to our Credit here. The very Proposing a Correspondence so to be managed, in a Manner not necessary where Fair-dealing is intended, gives just reason to suppose you intend the contrary. Besides, as your Court has sent Commissioners to treat with the Congress, with all the Powers that could be given them by the Crown under the Act of Parliament, what good Purpose can be serv’d by privately obtaining Propositions from us? Before those Commissioners went, we might have treated, in virtue of our general Powers (with the Knowledge, Advice and Approbation of our Friends) upon any Propositions made to us. But under the present Circumstances, for us to make Propositions, while a Treaty is suppos’d to be actually on foot with the Congress, would be extreamly improper, highly presumptuous with regard to our Constituents, and answer no good End whatever.
I write this Letter to you notwithstanding (which I think I can convey in a less mysterious manner, and guess it may come to your hands), and I write it because I would let you know our Sense of your Procedure, which appears as insidious as that of your conciliatory Bills. Your true Way to obtain a Peace, if your Ministers desire it, is to propose openly to the Congress fair and equal Terms: And you may possibly come sooner to such a Resolution, when you find that personal Flatteries, general Cajolings, and Panegyrics on our Virtue and Wisdom, are not likely to have the Effect you seem to expect, the Persuading us to act basely and foolishly in betraying our Country and Posterity into the hands of our most bitter Enemies, giving up or selling off our Arms and Warlike Stores, dismissing our Ships of War and Troops, and putting those Enemies in Possession of our Forts and Ports. This Proposition of delivering ourselves bound and gagg’d, ready for hanging without even a right to complain, and without a Friend to be found afterwards among all Mankind, you would have us embrace upon the Faith of an Act of Parliament. Good God!—an Act of your Parliament! This demonstrates that you do not yet know us, and that you fancy we do not know you. But it is not merely this flimsy Faith that we are to act upon; you offer us Hope, the Hope of Places, Pensions and Peerages. These (judging from yourselves) you think are Motives irresistable. This Offer, Sir, to corrupt us is with me your Credential; it convinces me that you are not a private Volunteer in this Negociation. It bears the Stamp of British-Court-Character. It is even the Signature of your King. But think for a Moment in what Light it must be view’d in America. By Places you mean Places among us; for you take care by a special Article to secure your own to yourselves. We must then pay the Salaries in order to bribe ourselves with these Places. But you will give us Pensions! probably to be paid too out of your expected American Revenue, and which none of us can accept without deserving and perhaps obtaining a Suspension.—Peerages!—Alas, Sir, our long Observation of the vast and servile Majority of your Peers, voting constantly for every Measure propos’d by a Minister, however weak or wicked, leave us small Respect for that Title. We consider it as a sort of Tar-and-feather Honour, a Mixture of Foulness and Folly, which every Man among us who should accept from you, would be oblig’d to renounce, or exchange for that conferr’d by the Mobs in his own Country, or wear it with everlasting Infamy. I am, Sir, Your humble Servant
B Franklin
Weissenstein
 
Notation: 1778. Juillet 1er. Docteur Franklin La Traduction est ci-jointe.
